PER CURIAM:
After pleading guilty on October 25,1978, to burglary in the second degree and stealing, and after having been sentenced to imprisonment, appellant moved on March 14, 1979, to vacate and set aside the sentence under Rule 27.26. The trial court appointed counsel, held an evidentiary hearing, made findings of fact and conclusions of law, and entered judgment overruling the motion. From that judgment, appellant pursues this appeal. He alleges as his sole point that the court erred in its ruling because appellant did not voluntarily plead guilty in that his trial counsel ineffectively failed to interview two potential alibi witnesses.
Upon a review of the entire record, we have determined that the judgment of the trial court is based upon findings of fact which are not clearly erroneous and no error of law appears. An extended opinion would have no precedential value. Accordingly, the judgment is affirmed by this memorandum opinion under Rule 84.16(b).